Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 7/24/21. Claims 1-6, 8-13, 15, 17-23, 25-26, and 28 are pending and under examination.

Information Disclosure Statement
The lined-through item(s) on the information disclosure statement filed 1/24/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no column for the Examiner’s initials.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Nevertheless, the Examiner is grateful for bringing this potentially relevant application(s) to the Examiner’s attention.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Currently, no such petition has been filed/granted and so the color drawings submitted cannot be accepted.

Further, the drawings set forth sequences meeting the requirements for a SEQ ID NO yet are not accompanied by said number as required; for example, figure 4A. This identifier may appear in the drawing or the Brief Description of the drawing section in the specification; however, the identifier is currently in neither.

As the color drawings have not been accepted, the following objections are made over the greyscale drawings filed 7/24/21:
Figure 1: the same shade of grey is used for multiple groups, such that which line is which is indistinguishable.
Figure 2: the labels are illegible. Because of this, it cannot be determined if the line shade is appropriate though it is noted that there appear to be different shades.
Figure 3: the text is illegible.
Figure 6: the shades of lines/groups cannot be distinguished from one another.
Figure 9: the shades of lines/groups cannot be distinguished from one another.
Figure 12: there appears to be shading in the sequences that obscures whatever residue is at these positions.
Figure 13: the shades of lines/groups cannot be distinguished from one another. It appears the lines/groups may have different symbols, but the symbols are too small to be distinguished.
Figure 14: the shades of lines/groups of the two triangles cannot be distinguished from one another.
Figure 15: the shades of lines/groups of the two triangles cannot be distinguished from one another.
Figure 16: the shades of lines/groups cannot be distinguished from one another. 
Figure 17: the shades of lines/groups cannot be distinguished from one another. 
Figure 18: the shades of lines/groups cannot be distinguished from one another. Many of the symbols are also indistinguishable.
Figure 26J: there is no description as to what the different shades are meant to indicate.
Figure 29A: the shade for conserved versus variable are identical.
Figure 30: the shade for high vs low hydropathy score is the same.
Figure 31: the figure is just six white boxes which do not correspond to what is being described in the specification.
Figure 32B: the shades of various numbers all appear the same.
Figure 32D: the shades of various numbers all appear the same.
Figure 36A: the shade for conserved versus variable are identical.
Figure 38: the figure is just six white boxes which do not correspond to what is being described in the specification.
Figure 39C: the two shades in the legend are so close that the shades in the figure cannot be clearly attributed to one group versus the other.
Figure 39D: the shade for high vs low hydropathy score is the same.
Figure 39E-F: the shading for the various groups are indistinguishable.
Figure 41B: the shading for the various groups are indistinguishable.


Notice
	Applicant is reminded of the requirements for making amendments to the claims. Per MPEP §714 and 37 CFR 1.121, any added subject matter must be shown by underlining the added text. It has been noted that in claim 23, the second word (“a”) was added to the claim, yet it is not underlined. 

Specification
The disclosure is objected to because of the following informalities:
Sequences meeting the requirement for a SEQ ID NO are found in the drawings (e.g., figure 4A). This identifier may appear in the drawing or the description of the drawings in the specification; however, the identifier is currently in neither.
Reference is made to color in the drawings (e.g., blue), yet no petition for color drawings has been filed/granted. If a petition to accept color drawings is not filed and granted, reference to color in the drawings should be removed.
  Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  spanning lines 5-6, the claim reads “and and”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  Claims  20, 23, and 28 clearly set out a limitation and the result being achieved. The use of “which” in claim 18 is clearly meant to do the same but should be altered to be consistent with the language of the other three claims. Appropriate correction is required.

Claim 21 and 22 are objected to because of the following informalities:  line 1-2 reads “the method for of claim 15”. The same deficiency is in claim 22.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  line 1 reads “The a method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8-13, 15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 encompasses sequences which are at least 90% identical to SEQ ID NOs: 53, 54, 56, and 57; note that the recitation of “at least 95% identical” offers no further limitation to the claim though it is noted that this recitation is indefinite for the same reasons as outlined below. The claim sets forth no requirements for how identity is determined, but the specification provides guidance on page 177. Here, the specification discusses aligning sequences to determine homology and assigning value to “substitutions, deletions, and other modifications”.
However, even with this guidance, the limitation of “at least 90% identical” is unclear. For example, SEQ ID NO: 54 is GAS. The sequence GGS introduces a single conservative mutation, yet is only 71.4% identical:

    PNG
    media_image1.png
    328
    586
    media_image1.png
    Greyscale


While GAT is 78.6% identical:

    PNG
    media_image2.png
    328
    589
    media_image2.png
    Greyscale

However, no substitution or deletion achieves a sequence identity of at least 90% identical while not being 100% identical. This calls into question the metes and bounds of the recitation of % identities as a whole. As noted in the specification, there are many ways to determine sequence identity. In one interpretation, there is some method of making this determination which delivers a score within the claimed range. If this is the case, then the metes and bounds of the claim are indefinite because two separate users could arrive at different conclusions as to whether or not a specific sequence infringes the claim.
Alternately, the claim is meant to indicate that those sequences with 100% identity should be referred to as having “at least 90% identity”. This creates confusion as to why the “at least 90%” portion exists in the claim if the only possible embodiment are those which are 100% identical.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, Applicant lays claim to what are—on their face—impossible embodiments, e.g., those sequences which are less than 100% but not less than 90% identical. The skilled artisan is therefore wholly unclear as to the meaning of the percent identity limitations and could not fairly judge which sequences are or are not within the scope of the claim.
Therefore, claims 1, 4, 8-13, 15, and 17-23 are indefinite.

Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim."
Claims 17 and 19 use the term “optionally”. The term “optionally” is not per se indefinite, though it must be examined carefully since the purpose of a claim is to set forth the limited scope of a claim and not to present “options” or “examples”.
In one case, the use of “optionally” is merely exemplary. Claim 17 is infringed if any coronavirus-induced lung lesions are ameliorated and that includes gross lesions in the lung. However, under this interpretation, the “optionally” portion of the claim serves no purpose in defining the contours of the claim scope and so should be relegated to the specification, not the claims themselves.
In another case, this “optionally” is in fact a limitation as in “choosing an option”. In this interpretation the claim is using the language to indicate the claim might be limited to any lung lesions but it might also be limited to gross lung lesions. This creates confusions over the intended scope of the claim because it is unclear when the claim scope is just lung lesions and when it is limited to gross lung lesions.
Therefore, claims 17 and 19 are indefinite.

Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is a method of treating coronavirus infection in a human subject “in need thereof”. Thus, the claim is clearly limited to administering the antibody to a human in need of prevention or treatment of coronavirus. Claim 21 states the method is “for preventing…SARS2 infection in the subject”. This claim depends from claim 15 yet offers this intended use (what the method is “for”) as the only additional limitation. It does not modify the person “in need thereof” and so does not alter the target population being administered the antibody. Rather, it is directed to the mindset of the user—the “why” of the method—rather than any clear limitation on the method itself. However, under 35 USC §112d, a dependent claim must provide a further limitation to the claim. It would be unclear to the skilled artisan what limitations claim 21 actually places on the method of claim 15 and so the metes and bounds of the claim are indefinite.
Claim 23 is the/a method “for use” of claim 21. In the case of “the”, the phrase lacks antecedent basis because there is no “a method for use” in claim 21 or other claims from which it depends. In the case of “a”, it is unclear how the preamble of “a method for use” is meant to be interpreted. In one case, there is no difference and the claim is simply setting forth a result of the administration of the antibody in claims 15/21. Alternately, choosing “a” rather than “the” is meant to indicate that only some part of the method of claim 21 is necessary, yet it is unclear which parts in isolation would achieve the stated result. Moreover, this would make it unclear as to when the claim was infringed, as “treating coronavirus infection” is “a method” within the method of claim 15 and so claim 23 might cover every instance of treating coronavirus. 
Therefore, claims 21 and 23 are indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4, 8-13, 15, and 17-23 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 defines an antibody by a partial structure coupled with a function.
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the specification discloses certain species but does not correlate any particular shared structure within these species to the genus as a whole responsible for the required function; there is no identification of any particular structure that must be conserved throughout the genus. 
Antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. Yet, there is no way to a priori look at an antigen sequence (SARS-Cov-2 spike protein; SARS2-S) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).

Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. Thus, there is no known correlated structure within the genus of all antibodies that is responsible for binding SARS2-S nor does the specification provide guidance to this effect sufficient to convey to the skilled artisan that Applicant was in possession of the genus of antibodies as broadly as claimed. Claim 1 requires a partial identity to certain sequences but may not require any particular residue to actually be conserved (see §112B rejection above). As such, there is insufficient structural requirements of the claimed genus to properly correlate to the claimed function and so this prong of the written description analysis fails to support a conclusion that the written description requirement is met.

In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the species disclosed to not represent the full breadth of all possible members of the genus. The specification appears to disclose six antibodies via their CDRs:
SEQ ID NOs: 29-34
SEQ ID NOs: 35-40
SEQ ID NOs: 41-46
SEQ ID NOs: 53-58
SEQ ID NOs: 59-61;44-46
SEQ ID NOs: 62-64;44-46

Three of these have identical heavy chains (SEQ ID NOs: 44-46) while the others are fairly disparate, as seen below:

    PNG
    media_image3.png
    154
    319
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    125
    317
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    114
    399
    media_image5.png
    Greyscale


On the other hand, the light chains are clearly all highly related:

    PNG
    media_image6.png
    176
    210
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    186
    213
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    186
    335
    media_image8.png
    Greyscale


As above, antibodies with very similar structures may bind wholly different targets, while antibodies with very similar structures also fail to describe other antibodies with different structures yet which bind the same target. As such, these species cannot be deemed representative of the breadth of all the “variants” of these explicit structures—claimed by their percent identity or with various mutations—which are now claimed.
	
Claim 1 defines CDR-L1 as a sequence “at least 90% identical” to SEQ ID NO: 53 (QSVSSS). Setting aside the fact that this may preclude any variation at all (see §112b above), the specification at most indicates that V3 might still function when it is isoleucine and that residue 6 is tolerant of change. The sequences all share identical residues at positions 1,2,4, and 5 yet these residues need not be preserved within the claim scope. CDR-H3 has no amino acid other than alanine as residue 1, yet the claims allow this residue to be any of A, G, V, L, or I, with no predictable expectation that these substitutions will preserve the required functionality of, e.g., binding SARS2-S and preventing SARS2 infection in a human subject. Position X14 of CDR-H3 may be the negatively charged D or E residues or else may be the polar, uncharged Q or N residues. This is in contrast to what is disclosed, which is only one sequence of 15 amino acids wherein this position is E, while Q/N does not appear near the end of any of the disclosed CDR-H3 sequences. As above, altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. Further, it is well-known in the art that specificity of an antibody stems from the interaction of six CDRs and CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with CDRs from other antibodies. For example, WO 2008068048 (cited on form 892) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. Thus, even with the disparate structures in the heavy chain combined with the generally conserved structures of the light chains instantly disclosed, there is no evidence that these sequences can be used to generate a so-called “consensus” sequence nor does it provide an expectation that certain substitutions will simply work. This is also highlighted when comparing the antibodies of US 20150196663 (form 892) to those of US 20150266947 (form 892). Both publications screened for antibodies using the same library of antibodies (Sheet’s library; ‘663 paragraphs 50, 69 and ‘947 paragraph 131). The six CDRs of ‘947 SEQ ID NO: 11 and reference scFv15 are aligned below:

    PNG
    media_image9.png
    848
    463
    media_image9.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3). This is similar to the instantly disclosed antibodies which share varying degrees of identity. However, the same fact pattern—cdrs ranging from identical to loosely related—may result in antibodies with similar binding properties such as those tested in the instant specification or in antibodies with very different properties such as those in ‘663/’947. 
Taken as a whole, one could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. As such, the disclosure of certain, specific antibody sequences does not convey possession of other antibodies defined by a partial structure which is related to those which were reduced to practice; possession of the precisely defined sequence of six CDRs is required.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which would preserve the required functions, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	
	The above applies to claim 8(ii). In addition, it is noted that there is no structure whatsoever claimed for this antibody. See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”

Such is the case here, where Applicant lays claim to the genus of antibodies with this desired function but absent any other defining characteristics. The same applies to claim 9(ii).
	Therefore, claims 1, 4, 8-13, 15, and 17-23 do not meet the written description requirement.

Claims 15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating SARS-2 infection using certain, specific antibodies, does not reasonably provide enablement for preventing, treating, or ameliorating the broader genera of coronavirus infection or betacoronavirus infection nor for treatment of SARS-2 with antibodies across the breadth of variation claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention is one of administering an antibody in order to affect the progression of certain infections. The antibody is limited to one which binds a SARS-2 spike protein, yet the breadth of the treatment claimed is any coronavirus or any betacoronavirus will be treated/prevented.
	The specification provides guidance that the spike protein of SARS-2 is not the same as the spike proteins of other betacornoaviruses (p. 106). Certain antibodies were raised in a mouse infected with HCoV-OC43-Secto (spike ectodomains), MERS-CoV-Secto, and SARS-CoV and determined that some such antibodies bind and neutralize SARS-2 (figures 3-6). However, no such evidence is provided that the antibodies will neutralize/prevent/treat HCoV-OC43 or MERS-CoV infection. Moreover, simply because the same animal was infected with all three coronaviruses does not imply that the screened antibodies which bind SARS-2 also bind the other coronaviruses. Rather, this produces a polyclonal population of antibodies in which there will be antibodies that bind one immunogen and not the others.
	Claim 1 encompasses antibodies that bind the SARS2 spike protein and share some degree of structural similarity. However, it is unpredictable whether or not these variants will maintain their binding and therapeutic properties against SARS-2 (see above) and so even less predictable that these antibodies will bind a wholly different target and result in any therapeutic benefit including fully preventing infection. Moreover, these spike proteins are clearly different structural targets and the genus of, e.g., coronavirus is far broader than three members. While Applicant claims that this SARS-2-S antibody will prevent any and all coronavirus infection, there is no evidence to provide any reasonable expectation that this antibody will bind a protein of, e.g., NL63 or HCoV229E, much less an expectation that the antibody can prevent or treat such infections.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. "Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public [skilled in the art] to understand and carry out the invention." Id. at 1366, 42 USPQ2d at 1005 (emphasis added).
Here, others must make and test all of the numerous variations encompassed by the antibody of claim 1 to determine if these antibodies still bind the SARS-2 spike protein and, if so, whether or not this binding results in a therapeutic outcome because simply binding the protein is not sufficient for an effective immune response. Then, others are expected to test all of these variants on other betacoronaviruses or across the genus of all coronaviruses in order to determine for themselves if the antibodies bind and, if so, whether or not that binding achieves the therapeutic outcomes claimed. This is undue experimentation.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
	Such is the case here, where the specification demonstrates binding SARS-2-S results in neutralizing SARS-2 infection using a specific antibody. Applicant then makes a “respectable guess” that this functionality will extend to every member of the coronavirus genus as well as hypothesizing that none of the residues of the antibody are strictly required but may instead be randomly altered or selected from a list of untested, unpredictable substitutions.
	Therefore, claims 15 and 17-23 do not meet the enablement requirement in full.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13, 15, 17-23, 25-26, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17381154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody comprising CDRs of SEQ ID NOs: 53-58, which are identical to instant SEQ ID NOs: 53-58 and so anticipate the instant claims directed to the antibody. The reference claims are directed to a composition and so the specification is available to determine the utility of that composition; see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims.
In this case, the utility of the reference antibody is for use in all of the instantly claimed methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The antibody comprising CDR sequences of SEQ ID NOs: 53-58 is allowable over the prior art. As above, CDRs are unique sequences which, in combination, define the binding properties and therefore downstream effects of an antibody. One cannot a priori predict which mutations will preserve a certain function versus which might drastically alter that function. Thus, absent either anticipatory art regarding the CDR sequences or clear and explicit motivation to arrive at the now claimed sequences, such sequences are non-obvious; the Examiner did not discover any such prior art which meets this criteria.

	Conclusion
	Co-pending application 17/432745 was considered for double patenting purposes. The treatment of MERS is within the scope of the instant methods of treating coronavirus. However, the instant antibody does not appear to be claimed nor disclosed in the reference document. As antibodies are unique biomolecules and changes to their CDRs are unpredictable, the antibodies are not deemed obvious variants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649